Citation Nr: 0125138	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  99-15 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD) 
and depression.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for 
depression.  He responded with a March 1999 notice of 
disagreement.  A July 1999 statement of the case was afforded 
the veteran, and he in turn filed an August 1999 VA Form 9, 
perfecting his appeal.  

The veteran's appeal of this claim was first presented to the 
Board in July 2000, at which time it was remanded for 
additional development.  Also within the Board's July 2000 
action, the issue of service connection for 
pseudofolliculitis barbae was remanded for additional 
development.  In a subsequent November 2000 rating decision, 
the RO awarded the veteran service connection for this 
disability; thus, this issue is no longer on appeal before 
the Board.  See Thomas v. Brown, 9 Vet. App. 269, 270, 
(1996).  

Service connection for PTSD was denied by the RO in June 
2000.  The veteran then filed a July 2000 notice of 
disagreement.  He was afforded a June 2001 statement of the 
case on this issue, and responded with a June 2001 VA Form 9.  
The veteran's appeal of this issue has been combined with his 
prior pending appeal of the denial of service connection for 
depression.  



FINDINGS OF FACT

1.  The veteran did not participate in combat during his 
military service.  

2.  There is no credible supporting evidence to corroborate 
the veteran's report of in-service stressors upon which the 
diagnoses of PTSD related to military service have been 
based.  

3.  The veteran was not diagnosed with depression or any 
other psychiatric disability during service, or within a year 
thereafter.  

4.  The veteran's psychiatric disabilities, to include 
depression and PTSD, are not related to military service.  


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include 
PTSD and depression, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2001); 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records reveal no history of 
any psychiatric disabilities at the time of his November 1973 
service entrance examination.  In June 1974, during basic 
training, he was referred by his company commander for a 
mental health evaluation.  He stated that he joined the 
military to get away from problems at home, and now wanted 
out, as he could no longer "hack it."  The medical officer 
described the veteran as immature, unmotivated, and passive-
aggressive in behavior.  Acute situational maladjustment and 
a severe character/behavioral disorder were diagnosed.  After 
a month of counseling sessions, the veteran's mental outlook 
improved, and he did not require further treatment while in 
service.  

His service separation examination was negative for any 
psychiatric abnormalities.  However, he checked "yes" on his 
medical history report for a prior history of depression 
and/or excess worry.  

Following service, the veteran sought treatment for "pressure 
and anxiety" in August 1979 from a VA clinic.  He stated his 
anxiety had been building up for "quite some time," and 
stemmed from family and financial problems.  Anxiety and 
depression were diagnosed, and medication was afforded him.  
He also continued to seek counseling on an intermittent 
basis.  He was hospitalized at a VA Medical Center in 1985 
for treatment of depression, and according to contemporaneous 
clinical notes, claimed to have had service in Vietnam.  
Additional October 1993 VA treatment records noted signs of 
depression and anxiety.  Stress secondary to job loss was 
noted as a causal factor.  

The veteran filed a claim in July 1998 for service connection 
for depression.  Service connection for depression was denied 
by the RO in February 1999.  He responded with a March 1999 
notice of disagreement, and was afforded a July 1999 
statement of the case by the VA.  He then filed an August 
1999 VA Form 9, perfecting his appeal.  

The veteran submitted a written statement in November 1999 
describing an in-service encounter with a herd of wild boars 
while on a field training exercise.  According to his written 
statement, artillery fire startled the animals, who then 
charged in his direction.  He was forced to climb a tree in 
order to protect himself.  

The veteran sought psychiatric treatment at a private 
counseling center in August 1996.  Diagnoses of PTSD and 
depression were noted.  These disorders were related to 
"family issues," according to the treatment report.  

January 2000, June 2000, and May 2001 treatment summaries 
were received from a VA PTSD clinic.  Diagnoses of major 
depression and PTSD were confirmed.  Several stressors were 
cited, including the wild boar incident, a racially-motivated 
attack against him by several men in Germany, and repeated 
beatings from his drill instructor during basic training.  
The veteran also reported "light exposure to combat" while 
serving in Germany.  According to the examiners, the veteran 
was totally incapacitated by his psychiatric symptoms.  

Service connection for PTSD was denied by the RO in June 
2000.  The veteran then filed a July 2000 notice of 
disagreement in which he conceded that records may not exist 
to verify his stressors.  A June 2001 statement of the case 
was issued, and the veteran responded with a June 2001 VA 
Form 9.  

The veteran testified via video before a member of the Board 
in July 2000.  He stated that he was beaten by military 
instructors on several occasions during service, and has had 
feelings of depression and social withdrawal since that time.  
He also repeated his assertion regarding an encounter with 
wild boars during service.  

The veteran's appeal was first presented to the Board in July 
2000, at which time this claim was remanded for additional 
development.  

According to a September 2000 VA medical consultation 
request, the veteran described himself as having served in 
"Vietnam and Germany" during service.  

The veteran was afforded a VA psychiatric examination in 
October 2000.  He reported a history of depressive symptoms 
since 1975.  Describing his encounter with the wild boars, he 
stated that he was forced to lie on the ground while they ran 
over his body.  The examiner confirmed diagnoses of PTSD and 
depression; however, these disabilities were attributed to 
his financial hardship subsequent to service.  

A January 2001 letter was received from the U.S. Armed 
Services Center for Research of Unit Records which confirmed 
that the veteran's claimed stressor incidents could not be 
verified due to insufficient information.  

The veteran testified before a member of the Board in October 
2001.  He reported that he first began developing depressive 
symptoms in 1974, while on active military duty.  Allegedly, 
he was severely beaten on several occasions by his drill 
instructor in 1974.  However, he did not report the events, 
and he was not referred for a mental health evaluation until 
June 1974.  The veteran also claimed that he was attacked by 
wild boars while on a military field exercise, resulting in 
PTSD.  In his description of the incident, the veteran stated 
that he was forced to remain prone on the ground while the 
boars ran over the top of his body.  He testified that he was 
unsuccessful in his attempts to locate members of his company 
who could confirm the boar incident during service.  He 
stated that after service, he continued to seek psychiatric 
treatment at the Durham VA medical center.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) (West Supp. 2001).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) were recently 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In this case, the RO provided the veteran with a February 
2001 letter outlining the changes in the law and the 
development necessary therein, and service connection for a 
psychiatric disability was reconsidered by the RO in June 
2001.  Moreover, pertinent medical treatment records have 
been obtained and associated with the claims file, and the 
veteran has undergone comprehensive VA examination in 
connection with the claim on appeal.  Because the veteran's 
claim has been adequately developed and reconsidered by the 
RO in light of the new law, Board adjudication at this time 
is appropriate.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim is ready to be considered on the 
merits.  

Service connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2001).  Certain statutorily 
enumerated disorders, such as psychoses, may be presumed to 
have been incurred in service if they manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

In the case of PTSD, service connection for this disability 
requires medical evidence establishing a clear diagnosis of 
the disability, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f) (2001); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

If the veteran's claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Where no evidence of combat is presented, "a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'".  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997) [quoting Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996)].  

In the present case, the Board finds that the veteran did not 
engage in combat with the enemy.  His military occupational 
specialty (MOS) was that of engineer.  However, his DD214 and 
service personnel records show overseas service in Germany 
only.  He has not been awarded the Purple Heart Medal, Combat 
Infantryman's Badge, or other generally-accepted indicator of 
combat, and although the veteran told VA psychologists that 
he had "light exposure to combat" while serving in Germany in 
1974-75, this claim has not been verified.  The Board is 
aware of no military conflict in Germany during that time 
period, and no such combat exposure is noted within the 
veteran's records.  Likewise, the veteran has twice claimed 
to have had service in Vietnam, but again, this assertion is 
not verified by his military personnel records.  

Accordingly, for the foregoing reasons, the Board finds that 
the veteran did not engage in combat.  It follows, therefore, 
that the veteran is not the beneficiary of the loosened 
evidentiary standards.  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 2001).  He must provide independent evidence to 
corroborate his report of in-service stressors.   

Thus, "credible supporting evidence" is required to verify 
the veteran's claimed stressors.  Id.  Further, it must be 
noted that under the Diagnostic and Statistical Manual of 
Mental Disorders (DSM) IV, the sufficiency of a stressor is a 
medical determination and not within the purview of a VA 
adjudicator.  Cohen, 10 Vet. App. at 139-140.  

The veteran has claimed several stressors, including repeated 
beatings by drill instructors, a racially motivated assault 
against him, and an encounter with wild boars while on a 
field training exercise.  He has also conceded that 
documentation of these events most likely does not exist.  
Nevertheless, the RO contacted the U.S. Armed Services Center 
for Research of Unit Records (research center) in an attempt 
to verify the veteran's stressors.  However, the research 
center was unable to verify these events.  The veteran's 
statements in and of themselves are inconsistent, as he has 
offered multiple and conflicting accounts of this encounter 
with the wild boars.  At one point he stated that he climbed 
a tree to escape the animals, and more recently, he stated 
that he remained prone on the ground as they ran over him.  
Overall, the veteran's claimed in-service stressors are 
unverified by any supporting evidence of record.  

Regarding the veteran's claim of a diagnosis of and treatment 
for depression during service, it is true, as he asserts, 
that he received mental health counseling on several 
occasions while on active duty in 1973.  However, an acute 
situational maladjustment and a severe character/behavioral 
disorder were diagnosed at that time.  Personality and 
character disorders are not recognized as diseases or 
injuries for compensation purposes.  38 C.F.R. § 3.303(c) 
(2001).  

The veteran was not diagnosed with depression or any other 
compensable psychiatric disability during military service, 
and his first diagnosis of depression dates to 1979, 
according to VA records.  Because the veteran's first 
diagnosis of a psychiatric disability has a date of onset in 
excess of one year of service, he is not eligible for service 
connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309 (2001).  Likewise, when the veteran's claim was 
remanded to the RO in July 2000 in order to afford him a 
medical examination, the examiner attributed the veteran's 
psychiatric disabilities to his past history of financial 
problems, not to any in-service events.  

The veteran has himself asserted that he first developed 
depression and PTSD during military service.  However, as a 
layperson, his own statements of medical diagnosis, 
causation, or opinion are not binding on the Board.  See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

In conclusion, the veteran's service connection claim for a 
psychiatric disability, to include PTSD and depression, must 
be denied.  It is not shown by the evidence available that 
the veteran engaged in combat, and his accounts of alleged 
stressful events in service are not corroborated by the 
service records or any other source.  38 C.F.R. § 3.304(f) 
(2001).  Likewise, he was not diagnosed with depression or 
any other psychiatric disability during service or within a 
year thereafter.  The Board finds that a preponderance of the 
evidence is thus against the veteran's claim for service 
connection for a psychiatric disability, to include PTSD and 
depression, and it must be denied. 


ORDER

Service connection for a psychiatric disability, to include 
PTSD and depression, is denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 


